LACOMBE, Circuit Judge.
Upon this application the question is raised, whether or not, by reason of the circumstance that a pr-ior foreign patent for the same invention lapsed subsequent to the application, but before the issue of the United States, patent, such United States patent was improperly issued. Under decisions of the supreme court fhere is so much doubt as to the correct answer to this question that it should not be decided upon preliminary motion, but upon final hearing, so that the party who may be defeated upon appeal may be in a position to apply to that court for a certiorari, should it be so advised. Motion denied.